 1   ROBERT LAMANUZZI, SBN 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno, CA 93721
     (559) 441-1979
 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,                         Case No. 1:18-cr-00069 NONE-SKO
 9
                          Plaintiff,
10
             v.                                         STIPULATION AND ORDER TO
11                                                      CONTINUE HEARING
      SAMUEL DELACRUZ,
12
                          Defendant.
13

14

15          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
16   counsel, ROBERT LAMANUZZI, attorney for Defendant SAMUEL DELACRUZ and JESSICA
17   MASSEY, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for February
18   28, 2020, at 8:30 a.m. shall be continued until MARCH 27, 2020, at 8:30 a.m.
19          1. This continuance is necessary due to defense counsel needing more time to review and
20                respond to Probation’s pre-sentence report in Case Number 1:18-cr-00070.
21          2. Case Number 1:18-cr-00069 is scheduled to be dismissed upon sentencing in Case
22                Number 1:18-cr-00070.
23          3. There is no objection by the U.S. Attorney.
24          The parties stipulate that the time until the next hearing should be excluded from the
25   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
26   served by the court excluding such time, so that counsel for the defendant may have reasonable
27   time necessary for effective preparation, taking into account the exercise of due diligence. 18
28
                                                       1
 1          U.S.C. §3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice are

 2   served by granting this continuance outweigh the best interests of the public and the defendant in

 3   a speedy trial. 18 U.S.C. §3161(h)(7)(A).

 4   Dated: February 18, 2020                     Respectfully submitted,

 5
                                                  /s/ Robert Lamanuzzi
 6                                                ROBERT LAMANUZZI
 7                                                Attorney for Defendant, SAMUEL DELACRUZ

 8
     Dated: February 18, 2020                     Respectfully submitted,
 9

10                                                /s/ JESSICA MASSEY
                                                  JESSICA MASSEY
11                                                Assistant U.S. Attorney
12

13

14

15                                                ORDER

16          The sentencing hearing as to the above named defendant currently scheduled for February

17   28, 2020, at 8:30 a.m., is continued until MARCH 27, 2020, at 8:30 a.m. in Courtroom 4.
18

19   IT IS SO ORDERED.

20      Dated:     February 19, 2020
                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
                                                       2
